DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 12/23/2021. Presently, claims 1, 2, 4-8, 10-14, 16-20, and 22-28 are pending.
Allowable Subject Matter
Claims 1, 2, 4-8, 10-14, 16-20, and 22-28 are allowed.
Applicant’s arguments are found to be convincing based upon the amendments made to the independent claims and thus the claims are found to overcome the prior art. Additionally, Applicant has amended the claims to render the rejection related to 35 USC 112 and the claim objections to be moot. As such the claims are found to be allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jay Trent Liddle/Primary Examiner, Art Unit 3715